NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           FEB 08 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

TRELANE HUGH HUNTER,                             No. 08-35615

             Plaintiff - Appellant,              D.C. No. 3:05-cv-01557-MO

  v.
                                                 MEMORANDUM *
MULTNOMAH COUNTY SHERIFF’S
OFFICE; MULTNOMAH COUNTY
JAIL; DAVID THOMPSON; CHRIS
MONAHAN; BLAKE LEMONS;
CATHY GORTON; JAMES POWERS,

             Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted January 20, 2010 **
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Trelane Hugh Hunter appeals pro se from the district court’s decision

granting the defendants’ motion for judgment as a matter of law in his 42 U.S.C.

§ 1983 suit.

      We review for an abuse of discretion. See Milicevic v. Fletcher Jones

Imports, Ltd., 402 F.3d 912, 915 (9th Cir. 2005) (exclusion of witnesses); United

States v. Etimani, 328 F.3d 493, 501 (9th Cir. 2003) (subpoenaing witnesses);

Campbell v. Burt, 141 F.3d 927, 931 (9th Cir. 1998) (appointment of counsel);

United States v. George, 85 F.3d 1433, 1437 (9th Cir. 1996) (ordering a

psychological evaluation). We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      The facts of this case are known to the parties. We do not repeat them.

      The district court did not abuse its discretion in refusing to exclude party-

witnesses from the proceedings, see Federal Rule of Evidence 615, failing to

request a subpoena sua sponte on Hunter’s behalf, see Federal Rule of Civil

Procedure 45, requiring Hunter to proceed pro se when volunteer counsel could not

be secured, see Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296,

305–06 (1989), or failing to order a psychological evaluation of Hunter, see Krain

v. Smallwood, 880 F.2d 1119, 1121 (9th Cir. 1989) (noting such an inquiry is

necessary only “when a substantial question exists regarding the mental

competency of a party proceeding pro se”).
AFFIRMED.




            3